 
Exhibit 10.9
 
 
 
COINSURANCE AGREEMENT
Between:        American Capitol Insurance Company
                        Houston, Texas
 
                        hereinafter referred to as CEDENT
 
            and:     Reserve National Insurance Company
                        Oklahoma City, Oklahoma
 
hereinafter referred to as REINSURER
Effective:        December 31, 2006
 

TABLE OF CONTENTS
A.
Coinsurance Coverage
4
B.
Representations and Warranties of the CEDENT
4
C.
Representations and Warranties of the REINSURER
6
D.
Offset
6
E.
Payments
6
F.
Terms of Coinsurance
8
G.
Assessments
8
H.
Indemnity
8
I.
Policy Changes
9
J.
Errors and Omissions
9
K.
Audit of Records and Procedures
10
L.
Arbitration
10
M.
Insolvency
11
N.
Parties to Agreement
11
O.
Effective Date
12
P.
Terms Effective Upon Election to Convert to Assumption Reinsurance
12
Q.
Confidentiality
13
R
Entire Agreement
14
S.
Duration of Agreement
14
T.
Severability of Provisions
14
U.
Other Conditions
14
V.
Execution of Agreement
15
 
 
 
 
 
 
 
 
 

 
SCHEDULE I
Policies Subject to Reinsurance
16
SCHEDULE II
Coinsurance Percentages
17
Exhibit “A”
Administrative Services Agreement
 
Exhibit “B”
Medicare Supplement Business Activity Indicators Report
 
 
 
 
 
 
 

 
 
 
 

A.               Coinsurance Coverage
1.         The policies issued or accepted as insurance by CEDENT as described
in Schedule I (the "Policies") shall be reinsured with REINSURER on a
coinsurance basis pursuant to this Agreement. The reinsurance shall cover that
portion of the risk as specified in Schedule II.
2.         The liability of REINSURER shall begin on the effective date of this
Agreement. Notwithstanding the foregoing, the reinsurance provided pursuant to
this Agreement shall cover only policies validly issued or assumed by the CEDENT
and in force as of the Effective Date or validly reinstated following the
Effective Date.
3.         The reinsurance hereunder shall follow the fortunes of the CEDENT,
and the REINSURER shall be liable in the same amount and to the same extent as
CEDENT except as to extra-contractual liabilities as provided in Subsection H.
4.         The reinsurance under this Agreement with respect to any Policy shall
be maintained in force without reduction so long as and to the extent that the
liability of CEDENT under such policy reinsured hereunder remains in force
without reduction, unless reinsurance is terminated or reduced as provided
herein.
5.         The CEDENT shall notify the REINSURER in writing, as soon as CEDENT
is notified, of the pendancy of any and all examinations of the CEDENT or its
principal officers or shareholders conducted by any federal, state or local
governmental or regulatory agency.
6.         The CEDENT and REINSURER agree that REINSURER has the option to
convert this Agreement to an assumption reinsurance agreement on a state by
state basis as regulatory approvals are obtained at the expense of the
REINSURER.  REINSURER shall be responsible for complying with state requirements
for filing for approval or the assumption reinsurance agreement. Once such
approvals have been obtained, REINSURER will comply with all notice
requirements, including mailing or delivery of an assumption certificate to each
applicable policyholder of a Policy within 45 days from the date approval is
obtained; and including any notification of right of the policyholder’s right to
reject, if applicable.   
7.         The CEDENT and REINSURER agree that from and after the Effective
Date, REINSURER will serve as Administrator for CEDENT, pursuant to the
Administrative Service Agreement attached hereto as Exhibit “A”, to process
claims made on the Policies, including claims with dates of service prior to the
Effective Date which have not been processed by CEDENT.  REINSURER agrees to
make all filings or registrations necessary to serve in this capacity.  CEDENT
agrees to transfer to REINSURER all information necessary for REINSURER to serve
in the capacity of Administrator.
B.               Representations and Warranties of the CEDENT
1.         The CEDENT has provided the REINSURER copies of all forms,
applications, rates and values with respect to the Policies and shall keep the
REINSURER promptly informed with respect to any changes or modifications to such
forms, applications or rates.  CEDENT has provided all files, claims processing
manual(s), electronic records or databases and other documents necessary for
REINSURER to serve as Administrator.
2.         The CEDENT has provided the REINSURER with the latest Examination
Report of CEDENT by the Texas Department of Insurance, and all examinations
performed by any regulatory authority within the last 5 years.
3.         The CEDENT is licensed and in good standing in all jurisdictions in
which policies were issued or assumed and all Policies are in full compliance
with applicable laws, regulations and rules. The CEDENT has not been placed in,
nor does it have any reason to believe that it is about to be placed in
supervision, rehabilitation, receivership, suspension or liquidation by any
insurance department.
4.         The CEDENT is duly organized, validly existing and in good standing
under the laws of the state of Texas, and has all necessary corporate power and
authority to entitle it to use its name, to own, lease or otherwise hold its
properties and assets, to carry on its business as currently conducted, and to
perform its obligations.
5.         The execution, delivery and performance of this Agreement by the
CEDENT will not (i) violate or conflict with any provision of its Certificate of
Incorporation or by-laws; (ii) violate or result in any breach of or constitute
a default under, or give rise to a right of modification, termination or
cancellation of, or accelerate the performance required by the terms of, as the
case may be, any contract, lease, license, mortgage, note, or any agreement to
which the CEDENT is bound; or (iii) violate or conflict with any law,
regulation, code, judgment, order, writ, injunction or decree of any court,
governmental body, or administrative agency by which the CEDENT may be bound.
6.         The CEDENT has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and has taken all necessary
corporate and other action to authorize the ceding of the Policies under the
terms of this Agreement.
7.         This Agreement has been duly executed and delivered by the CEDENT and
constitutes the valid and legally binding obligation of the CEDENT, enforceable
in accordance with its terms. The Policies are in compliance with all applicable
requirements of law and are on forms approved in all material respects by the
appropriate governmental authorities except to the extent that failure to be in
compliance therewith does not have a material adverse effect.
8.         The assets reflected by CEDENT on its annual statement to the
Insurance Department of the State of Texas for the year ended December 31, 2005
are a) substantially unchanged since that time, b) accurately reflected as to
value, c) unencumbered, except as reflected on the statement, and d) fully
available to the CEDENT to support its obligations to its policyholders.
9.         The disclosures CEDENT has made regarding the premium, claims and
reserves, including but not limited to, the loss ratios for the year 2005 and
the first nine months of 2006 contained in the Medicare Supplement Business
Activity Indicators Report attached hereto as Exhibit “B” and incorporated
herein by this reference, fairly and accurately present the information
contained therein and contain no material omissions.
10.       To the best of CEDENT’s knowledge there are no other agents or brokers
similarly situated to David Morgan who can assert the claims asserted or which
could have been asserted by David Morgan in Morgan v. American Capitol Insurance
Company, Cause No. D‑1-GN-06-004282, filed in the District Court of Travis
County, State of Texas or assert any claims arising from the facts which formed
the basis of that suit.
C.               Representations and Warranties of the REINSURER
1.         The REINSURER is duly organized, validly existing and in good
standing as a licensed insurance company under the laws of the state of
Oklahoma, and has all necessary corporate power and authority to entitle it to
use its name, to own, lease or otherwise hold its properties and assets, to
carry on its business as currently conducted, and to perform its obligations.
2.         The execution, delivery and performance of this Agreement by the
REINSURER will not (i) violate or conflict with any provision of its Certificate
of Incorporation or by-laws; (ii) violate or result in any breach of or
constitute a default under, or give rise to a right of modification, termination
or cancellation of, or accelerate the performance required by the terms of, as
the case may be, any contract, lease, license, mortgage, note, or any agreement
to which the REINSURER is bound; or (iii) violate or conflict with any law,
regulation, code, judgment, order, writ, injunction or decree of any court,
governmental body, or administrative agency by which the REINSURER may be bound.
3.         The REINSURER has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and has taken all
necessary corporate and other action to authorize the ceding of the Policies
under the terms of this Agreement.
4.         This Agreement has been duly executed and delivered by the REINSURER
and constitutes the valid and legally binding obligation of the REINSURER,
enforceable in accordance with its terms.
D.               Offset
1.         Any debits or credits under this Agreement, matured or unmatured,
liquidated or unliquidated, regardless of when they arose or were incurred,
between CEDENT and REINSURER are deemed mutual debts or credits, as the case may
be, and shall be set off dollar for dollar, and only the balance shall be
allowed or paid, regardless of the solvency of either party.
E.               Payments
1.         As of the Valuation Date, REINSURER shall be assigned and entitled to
all premiums for the Policies coinsured by it under this Agreement and CEDENT
agrees to promptly remit to REINSURER any such premium payments as are received
by it.  REINSURER shall be authorized to endorse all checks, drafts, and money
orders payable to CEDENT with respect to premium paid on the Policies.  CEDENT
assigns, to the extent permitted by law, to REINSURER all its rights and
privileges to draft or debit the accounts of any policyholders for premiums due
under the Policies pursuant to existing pre-authorized bank draft, credit card
or electronic fund transfer arrangements between CEDENT and such policyholders. 
CEDENT agrees to fully cooperate and perform all acts necessary to ensure
premiums are remitted to the REINSURER, including, but not limited to, the
execution of any document necessary for any financial institution to accept the
endorsement of the REINSURER or its right to draft or debit the account of an
insured, and if permissible, requiring its insureds to remit payment directly to
the REINSURER in the REINSURER’s name as Administrator of the Policies.
            Upon receipt of premium payment for the Policies via any bank draft,
credit card or electronic fund transfer arrangements after the Effective Date,
CEDENT shall remit such payments to REINSURER within thirty days after the
receipt together with appropriate detailed policyholder and premium
information.  REINSURER has the right to audit and inspect the records related
to such payments.
2.         REINSURER agrees to pay CEDENT and CEDENT agrees to accept a single
one time commission payment of 45% of the annualized premium of the Policies in
force with paid to dates on or after the December 15, 2006 (the “Valuation
Date”) (the “Coinsurance Premium”).  The Coinsurance Premium paid shall be the
net amount after the following deductions:
a.         Claim Reserve.  Actuaries for REINSURER and CEDENT shall determine an
agreed upon reserve, as of the Valuation Date, for incurred and reported and
incurred but not reported claims (jointly “Claims”)(“Claim Reserve”).  REINSURER
will withhold the Claim Reserve from the Coinsurance Premium and place it in a
trust account in a bank chosen by REINSURER for the sole purpose of paying such
claims. 
b.         Unearned Premium Reserve.  Actuaries for REINSURER and CEDENT shall
determine as of the Valuation Date, on the daily pro-rata basis, the unearned
premium reserve (“Unearned Premium Reserve”).  The Unearned Premium Reserve
shall be deducted from the Coinsurance Premium. 
c.         Active Life Reserve.  Actuaries for REINSURER and CEDENT shall
determine the appropriate amount of active life reserve, as of the Valuation
Date, for the Policies (“Active Life Reserve”).  The Active Life Reserve will be
deducted from the Coinsurance Premium.
d.         Morgan Settlement.  The present value of the future additional
commission agreed to be paid to Morgan in settlement of Morgan v. American
Capitol Insurance Company, Cause No. D‑1-GN-06-004282, filed in the District
Court of Travis County, State of Texas, which the parties agree is $82,268.00.
3.         In the event the agreed Claim Reserve exceeds the amount necessary to
pay Claims, the difference between these two amounts shall be returned to
CEDENTas soon as practicable after the first anniversary of the Effective Date. 
Prior to such return, the CEDENT shall have the right to audit the Claims
processed by REINSURER. Such election shall be made within 30 days after notice
by REINSURER that it will be returning excess Claim Reserve funds.  If CEDENT
elects to audit, the audit will be completed within 90 days of its election. 
REINSURER shall return excess Claim Reserve funds, as soon as practicable after
the conclusion of any audit elected by CEDENT, or in the event no audit is
elected, as soon as practicable after the 30 day period to elect to audit has
expired.  However, in the event of threatened or pending litigation, the parties
may agree to determine a reserve for any threatened or pending litigation and
continue the Claim Reserve in that amount.
4.         In the event the Claim Reserve is less than the amount necessary to
pay Claims, CEDENT shall transfer the amount necessary to satisfy all Claims to
the Claim Reserve trust account within 30 days from receipt of documentation
from REINSURER of payment of claims in excess of the original Claim Reserve.
5.         REINSURER shall be liable for all state or territory premium and
maintenance taxes arising out of business reinsured hereunder.
F.               Terms of Coinsurance
1.                Expenses
1.1.      REINSURER shall be responsible for the administration of agent’s or
broker’s commissions in accordance with the written agent and broker agreements
furnished to REINSURER related to the Policies, except as provided in Section
(P)(4).
2.               Collateral in Trust.
2.1       In the event that the coinsured premium as of December 31, 2007
exceeds 10% of the Coinsurance Premium (as defined in Subsection (E)(2)), 
REINSURER shall establish a trust for the benefit of CEDENT and deposit in said
trust collateral in an amount equal to the reserve liabilities of the CEDENT;
said trust shall be adjusted quarterly to maintain collateral sufficient to
equal all reserve liabilities.  Collateral assets shall be cash, cash
equivalents or securities of a quality equivalent to NAIC 1 or 2 rated
securities. 
G.              Assessments
1.         REINSURER shall reimburse CEDENT for payment of all guarantee fund or
other assessments incurred by CEDENT related to the Policies for calendar years
subsequent to 2006.
H.              Indemnity
1.         REINSURER shall not be liable for extra-contractual damages or
penalties, including but not limited to punitive, compensatory, statutory, bad
faith, or other damages, attorneys fees, fines, or liability in excess of policy
limits which may arise from the acts or omissions of CEDENT or its agents and
representatives, in its conduct with its own insured, policyholder, beneficiary
or assignee of the policy or with other persons.  CEDENT agrees to indemnify and
hold harmless REINSURER, its shareholders, directors, officers, agents and
assigns from and against all costs and expenses (including interest, penalties,
reasonable attorneys’, accountants’ and actuaries’ fees, and any other costs and
expenses incident to any suit, action or proceeding), damages, charges, losses,
deficiencies, liabilities, obligations, claims and judgments sustained or
incurred by, or asserted against, REINSURER by any third-party arising from
these extra-contractual damages and penalties.
2.         CEDENT shall not be liable for extra-contractual damages or
penalties, including but not limited to punitive, compensatory, statutory, bad
faith, or other damages, attorneys fees, fines, or liability in excess of policy
limits which may arise from the acts or omissions of REINSURER or its agents and
representatives, in its conduct with its own insured, policyholder, beneficiary
or assignee of the policy or with other persons.  REINSURER agrees to indemnify
and hold harmless CEDENT, its shareholders, directors, officers, agents and
assigns from and against all costs and expenses (including interest, penalties,
reasonable attorneys’, accountants’ and actuaries’ fees, and any other costs and
expenses incident to any suit, action or proceeding), damages, charges, losses,
deficiencies, liabilities, obligations, claims and judgments sustained or
incurred by, or asserted against, CEDENT by any third-party arising from these
extra-contractual damages and penalties.
3.         CEDENT agrees to indemnify and hold harmless REINSURER, its
shareholders, directors, officers, agents and assigns from and against all costs
and expenses (including interest, penalties, reasonable attorneys’, accountants’
and actuaries’ fees, and any other costs and expenses incident to any suit,
action or proceeding), damages, charges, losses, deficiencies, liabilities,
obligations, claims and judgments sustained or incurred by, or asserted against,
REINSURER by any third-party arising from the breach of its representation and
warranty that there are no other agents or brokers similarly situated to David
Morgan who can assert the claims asserted or which could have been asserted by
David Morgan in Morgan v. American Capitol Insurance Company, Cause No.
D‑1-GN-06-004282, filed in the District Court of Travis County, State of Texas.
I.                Policy Changes
1.         The REINSURER shall have the exclusive right to make changes to the
terms and conditions of Policies issued or assumed by the CEDENT and reinsured
hereunder including, but not limited to, changes in the current premium rates on
the Policies. CEDENT will cooperate with REINSURER in any such regulatory
filings in connection with the Policies, including without limitation, loss
ratio information, request for rate adjustments and the like. If necessary,
these filings will be made in the name of CEDENT.  CEDENT will furnish all
information reasonably requested by REINSURER in connection with all such
filings. 
J.               Errors and Omissions
1.         If either CEDENT or REINSURER shall unintentionally perform an
obligation incorrectly under this Agreement or unintentionally fail to perform
an obligation required by this Agreement, such error or omission shall be
corrected by restoring both CEDENT and REINSURER to the positions they would
have occupied had no such error or omission occurred.
2.         This provision shall apply only to misunderstandings, oversights or
clerical errors relating to the administration of reinsurance covered by this
Agreement.
3.         Any negligent or deliberate acts of commission or omission by CEDENT
are the responsibility of CEDENT but not that of REINSURER.
K.              Audit of Records and Procedures
1.         REINSURER shall have the right to audit all records and procedures
relating to business covered under this Agreement. Further, CEDENT agrees to
complete, at the reasonable request of REINSURER and in a manner acceptable to
REINSURER a process confirming the existence of policies reinsured under this
Agreement.
2.          REINSURER and CEDENT shall have the right to review the Statutory
Financial Statements and available State Examination reports of the other party
in order to monitor its statutory solvency and general financial condition.
L.               Arbitration
1.         Any dispute or difference between the parties arising out of or
relating to this Agreement, including the formation or validity thereof, shall
be decided by arbitration. The arbiters are empowered to decide all questions or
issues and shall be free to consider this Agreement as an honorable engagement
rather than merely as a legal obligation and they are relieved of all judicial
formalities and may abstain from following the strict rules of law. 
2.         Arbiters shall be selected from the AIDA Reinsurance and Insurance
Arbitration Society, ARIAS US. 
3.         To initiate arbitration, a party shall send by facsimile or overnight
delivery, to the other party's home office, a notice demanding arbitration.  If
the demand is sent by facsimile, a report of successful transmission shall be
deemed proof of delivery and shall trigger the time period in which to name an
arbiter; if the demand is sent by overnight delivery, a delivery receipt
provided by the overnight carrier shall be deemed proof of delivery and shall
trigger the time period in which to name an arbiter. 
4.         There shall be three neutral and disinterested arbiters who shall be
active or retired officers of health insurance or health reinsurance companies.
An arbiter may not be a present or former employee, officer, director or
attorney of CEDENT or REINSURER or either's affiliates. The CEDENT and REINSURER
shall each appoint one of the arbiters and these two arbiters shall select the
third. In the event that either company fails to appoint an arbiter within
thirty days after it receives a written request from the other to do so, the
other company may choose two arbiters, who shall in turn choose a third arbiter
before entering arbitration. If the two arbiters are unable to agree upon the
selection of a third arbiter within thirty days of the appointment of the second
arbiter, each party shall nominate five qualified candidates, four of whom the
other shall decline and the final selection shall be made by any random method
agreed to by the arbiters.
5.         Each party shall present is case to the arbiters within 30 days
following the appointment of the third arbiter.  The arbiters shall decide by a
majority vote and such decision shall be final and binding on both parties. 
Judgment upon the final decision may be entered in any court of competent
jurisdiction.  There shall be no motion to vacate or amend the arbitration
panel’s award, except to the extent permitted by the Federal Arbitration Act.
 The cost of arbitration, including the fees of the arbiters, but not including
attorneys fees, shall be borne by the losing party unless the arbiters decide
otherwise.
M.             Insolvency
1.         In the event of the insolvency of the CEDENT, this reinsurance, with
respect to Policies not converted to assumption reinsurance only, shall be
payable directly to the CEDENT or to its liquidator, receiver, conservator or
statutory successor on the basis of the liability of the CEDENT, without
diminution because of the insolvency of CEDENT or because the liquidator,
receiver, conservator or statutory successor of the CEDENT has failed to pay all
or a portion of any claim. 
2.         The liquidator, receiver, conservator or statutory successor of the
CEDENT shall give written notice to the REINSURER of the pendency of a claim
against the CEDENT indicating the policy reinsured which claim would involve a
possible liability on the part of the REINSURER within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receiveship, and that during the pendency of such claim, the REINSURER may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated any defense or defenses that it may deem
available to CEDENT or its liquidator, receiver, conservator or statutory
successor.
3.         The expense thus incurred by the REINSURER shall be chargeable,
subject to the approval of the Court, against the CEDENT as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to CEDENT solely as a result of the defense undertaken by
REINSURER.
4.         In the event of the insolvency of the REINSURER, CEDENT shall have
the right to immediately take possession of and exercise control over any and
all trust funds established under this agreement, and to apply said funds to pay
policy obligations, commissions, fees and any other legal obligations relating
to the policies subject to this agreement.
N.              Parties to Agreement
1.         This is an Agreement for indemnity reinsurance solely between CEDENT
and REINSURER. The acceptance of reinsurance hereunder shall not create any
right or legal relation whatever between REINSURER and any original issuing or
insuring company (if other than CEDENT), the insured or the beneficiary under
any policy reinsured hereunder, and the CEDENT shall be and remain solely liable
to such insured or beneficiary under any such policy.
2.         This Agreement may not be assigned by either party without the
written permission of the other party.
O.               Effective Date
1.         The effective date of this Agreement is December 31, 2006.
P.               Terms Effective Upon Election to Convert to Assumption
Reinsurance
1.         On and after the effective date of any conversion, REINSURER will be
responsible for the investigation, payment, denial, settlement or litigation
under the Policies of claims with dates of service after the effective date of
any conversion (“Post-Conversion Claims”). 
2.         REINSURER agrees that as of the effective date of any conversion, it
is responsible for the contractual obligations under the Policies and all
liability under the Policies resulting from any actions taken by it on or after
the conversion date(s), including liability which may result from the processing
of Claims and Post-Conversion Claims.  However, REINSURER does not assume any
tort liability under the Policies which may have resulted from the action or
inaction of CEDENT prior to or after the effective date of any conversion, or
the liability for any extra-contractual damages or penalties arising from such
tort liability or otherwise, as set forth in paragraph H(1).  CEDENT’S agreement
to indemnify and hold harmless REINSURER in paragraph H(1) extends to all
liability not assumed pursuant to this Agreement.  Any liability of the CEDENT
under this paragraph expires 24 months from the conversion date(s) of the
relevant policies. 
3.        Litigation. 
3.1.      A reasonable time prior to the effective date of any conversion,
CEDENT shall provide a schedule setting forth a description of each lawsuit
involving a Policy subject to this Agreement and shall disclose any potential
litigation for which it has received written notice.  CEDENT shall retain the
defense of all litigation pending as of the Effective Date.  In the event any
judgment, settlement or compromise of pending litigation contemplates continued
coverage under a Policy reinsured by REINSURER, CEDENT shall notify REINSURER
and REINSURER will have the right to participate in any proceeding related to
the terms of continuation of coverage.
3.2.      For any lawsuit filed after the effective date of any conversion,
REINSURER shall have the sole right and shall at its own costs and expense
investigate, pay, settle, compromise or defend any demand, threat of litigation
or litigation arising from Policies as it deems best; provided, however:
(a)        In the event such demand, threat of litigation or litigation involves
liability not assumed by REINSURER under this Agreement, REINSURER shall
promptly notify CEDENT of such claim in writing, and CEDENT shall have the sole
right to investigate, pay, settle, compromise, defend against, or otherwise deal
with such claim as it deems best, and REINSURER shall be obligated to pay only
that part of the payment, settlement, compromise or judgment attributable to
contract liability.  If such payment, settlement, compromise or judgment arises
from Claim(s), REINSURER’s payment will be made from the Claim Reserve. 
However, if any such payment, settlement, compromise, or judgment which is
attributable, in whole or in part, to contract liability Claims is made after
the return of the Claim Reserve (and the parties have not continued the Claim
Reserve to address the risk at issue), then CEDENT shall be responsible for any
portion attributable to contract liability. 
(b)        In the event a demand, threat of litigation or litigation involves
both contract and tort liability, then the expenses of handling such demand,
threat of litigation or litigation, shall be borne by REINSURER and CEDENT in
the proportion of their respective exposure.
3.3.      In the event service of process or other legal notice is served on
CEDENT in any legal action instituted against CEDENT in connection with any
Policy reinsured by REINSURER under this Agreement, it will promptly forward
such notice to REINSURER at its Home Office.  In the event service of process or
other legal notice is served on REINSURER in any legal action instituted against
CEDENT and/or REINSURER in connection with a claim under any Policy reinsured by
REINSURER under this Agreement, for which CEDENT remains liable hereunder,
REINSURER will promptly forward such notice to CEDENT at its Home Office.
4.           A reasonable time prior to the effective date of any conversion,
CEDENT shall provide copies of agents or brokers agreements, which agents or
brokers may have commissions payable to them on and after the effective date of
conversion.  REINSURER assumes only the contractual liability of any written
agency or broker agreements solely with respect to the commissions provided in
such agent agreements and due after the effective date of the conversion of the
Policies subject to all remedies, rights of defense, set off or counterclaim
that CEDENT may or might have against agents or brokers.
5.           On or immediately after the effective date of conversion, CEDENT
agrees that it will deliver to REINSURER all of its books, files and records,
including all electronic files, spreadsheets, databases and records, forms and
supplies pertaining to the Policies, the policyholders, and samples of its said
policy forms and policy contracts, if any not previously provided. CEDENT agrees
to cooperate with REINSURER, including but not limited to, issues related to
electronic data transfer and interpretation, software compatibility, transfer of
paper records, claims handling practices and procedures and the like.
Q.              Confidentiality
1.         Pursuant to the provisions of the Health Insurance Portability and
Accountability Act of 1996 and federal regulations issued pursuant thereto,
and/or the Gramm‑Leach‑Bliley Act, the NAIC Insurance Information and Privacy
Protection Model Act, the NAIC Privacy of Consumer Financial and Health
Information Model Regulation and/or similar laws and regulations as enacted in
various states, the parties recognize that, in the performance of their
respective obligations under this Agreement, they each may obtain from the other
nonpublic personal or privileged information about individuals collected or
received in connection with insurance transactions under the Policies. Each of
the parties agrees not to disclose such information to third-parties without the
individual’s written authorization unless such disclosure is otherwise permitted
by law, and each of the parties shall also maintain the confidentiality of all
other information related to the Policies and all other information denominated
as confidential by the other party provided to it in connection with this
Agreement and shall not disclose such information to any third parties without
prior written consent of the other party, except as may be required by
regulatory authorities, or pursuant to legal process.
R.              Entire Agreement
1.         This Agreement represents the entire contract between CEDENT and
REINSURER and supersedes, with respect to its subject, any prior oral or written
agreement. There are no understandings between the parties other than those
expressed in this Agreement.
2.         Any change or modification to the Agreement shall be null and void
unless made by amendment to the Agreement and signed by both parties.       
S.                Duration of Agreement
1.         At the end of any accounting period, this Agreement shall
automatically terminate if none of the Policies hereunder are in force, or if
they have been assumed by a company other than CEDENT.
T.               Severability of Provisions
1.         If any provisions of this Agreement were declared null and void by a
regulatory authority in any jurisdiction within which either party operates, the
remaining provisions shall nevertheless continue to have full force and effect.
U.              Other Conditions
1          The obligations of the CEDENT and the REINSURER to consummate the
transactions described hereunder are expressly subject to:
(i)         the approvals of the insurance commissioners, directors, or
superintendents, as the case may be, of the insurance departments necessary for
the consummation of the transactions contemplated by this Agreement, and such
approvals shall be in full force and effect, and shall not impose upon either
the CEDENT or the REINSURER any material conditions or other requirements that
would impose upon either party any material additional costs;
(ii)        the REINSURER having discovered no material errors, omissions or
liabilities previously undisclosed to it in the due diligence investigation and
documentation provided the REINSURER by the CEDENT prior to the date hereof;
(iii)       the CEDENT and the REINSURER having all requisite corporate power
and authority to execute and deliver the Agreement and to consummate the
transactions contemplated hereunder; and
(iv)       there being no material change in the amount of the Policy Reserves
or the annualized premium in force of the CEDENT from December 15, 2006 to the
date of the execution of the Agreement. Notwithstanding the foregoing, a
"material change" shall be deemed to have occurred if, on the Effective Date of
the Agreement the CEDENT's reserves are less than $622,000, or its annualized
premium in force is less than $3,746,000.
V.              Execution of Agreement
IN WITNESS OF THE AGREEMENT that is detailed in the Provisions and attached
Schedules, the PARTIES have had their respective officers execute this Agreement
in duplicate below.
AMERICAN CAPITOL INSURANCE COMPANY
Houston, Texas
By:_/s/ Theodore C. Miller_____________________
Title:__Sr. Vice President______________________
Witness:__/s/ Lucinda A. Knight_________________
RESERVE NATIONAL INSURANCE COMPANY
Oklahoma City, Oklahoma
By:__/s/ Kempner Joe Cole____________________
Title:__President_____________________________
Witness:__/s/ Orin Crossley_____________________
 
 
 
 
 
 
 
2655

SCHEDULE I
A.        Policies Subject to Reinsurance
1.         The Medicare supplement policies and the hospital indemnity policies
included on the attached Exhibit “A”.
 

SCHEDULE II
A.        Coinsurance Percentages
Policies                                                                          
Quota Share Reinsured
All policies in Schedule
I                                                                 100%
 
 